Citation Nr: 0819125	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral lower leg 
disability, to include as secondary to service-connected low 
back disability.

2. Entitlement to a rating in excess of 30 percent for 
eczematous dermatitis.

3. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to March 1968.  These matters are before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from September 2002 and 
June 2004 rating decisions of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a bilateral lower leg condition, 
denied a rating in excess of 30 percent for eczematous 
dermatitis, and denied TDIU.  In a decision issued in 
December 2006, the Board denied the veteran's claims.  The 
veteran appealed that decision to the Court.  In January 
2008, the Court issued an order that vacated the December 
2006 Board decision and remanded the matters on appeal for 
readjudication consistent with the instructions outlined in 
the December 2007 Joint Motion by the parties.  The 
appellant's representative has submitted evidence dated in 
April 2008 with a waiver of RO initial consideration of such 
evidence.

The matters of the rating for eczematous dermatitis and TDIU 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


FINDING OF FACT

The veteran is shown to have bilateral lower leg 
radiculopathy/radiculitis; competent evidence relates this 
disability to his service-connected low back disability.

CONCLUSION OF LAW

Service connection for bilateral lower leg 
radiculopathy/radiculitis as secondary to service-connected 
low back disability is warranted.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Secondary service connection is warranted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); see also Harder v. 
Brown, 5 Vet. App. 183 (1993) (finding that a secondary 
service connection claim is separate and distinct from a 
direct service connection claim).  The threshold legal 
requirements for a successful secondary service connection 
claim are: (1) Evidence of a current disability for which 
secondary service connection is sought; (2) a disability for 
which service connection has been established; and (3) 
competent evidence of a nexus between the two.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that the veteran originally claimed that his 
bilateral lower leg condition was related to cold injury 
during service.  However, the record raises the alternative 
theory of secondary service connection, and as the decision 
on the alternate theory of entitlement is favorable, it is 
unnecessary to address the cold injury theory of causation.

A February 2004 rating decision established service 
connection for lumbosacral strain with spondylosis, 
degenerative joint disease, and degenerative disc disease.  
April 2008 private treatment records from Dr. M. C. R. reveal 
current diagnoses of left L5 radiculopathy and a milder right 
S1 radiculitis.  Hence, what remains to be shown is that 
these diagnoses are related to the veteran's service-
connected low back disability.  

In an April 2008 letter, Dr. M. C. R. opined that the 
veteran's bilateral leg sciatic and lumbar 
radiculopathy/radiculitis is related to his back disability.  
[Notably, he also opined that distal sensorimotor 
polyneuropathy of the feet is probably associated with 
diabetes, which is not a service-connected disability.  
Hence, this decision does not apply to polyneuropathy of the 
feet as competent medical evidence establishes that it is 
related to a different, nonservice-connected, disability.]  
On earlier, August 2003, VA examination, the examiner also 
indicated that left S1 radiculopathy and right side 
denervation in the lower lumbosacral paraspinal muscles may 
be related to either diabetes or to spinal pathology.  While 
the VA examiner's opinion was speculative and not 
sufficiently probative to substantiate the veteran's claim 
(see Obert v. Brown, 5 Vet. App. 30, 33 (1993)), it did raise 
the possibility that the veteran's radiculopathy was related 
to his service-connected back disability.  Consequently, it 
provides support for the April 2008 private opinion.

The evidence shows that the veteran's 
radiculopathy/radiculitis of both lower legs is due to his 
service-connected low back disability.  Consequently, service 
connection for the veteran's bilateral lower leg 
radiculopathy/radiculitis is warranted.


ORDER

Service connection for bilateral lower leg 
radiculopathy/radiculitis as secondary to the veteran's 
service-connected low back disability is granted.


REMAND

A higher (60 percent) rating under 38 C.F.R. § 4.118, Code 
7806 is available where more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected or 
where constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required during the past 12 month period.  

The Joint Motion indicates that the August 2003 and May 2005 
VA skin examinations were inadequate to rate the veteran's 
eczematous dermatitis as they did not identify the percentage 
of the veteran's body, either exposed or unexposed, that was 
affected by the skin condition.  Consequently, an examination 
to obtain this information is necessary.

Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must provide the claimant with (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  The veteran has not received notice 
that complies with these requirements and it would appear 
that he is prejudiced by a lack of notice of the criteria 
governing his claim of an increased rating for eczematous 
dermatitis and how the claim may be substantiated.  Hence, 
this notice deficiency should be cured on remand.

Consideration of the appeal seeking TDIU must be deferred, as 
that matter is inextricably intertwined with the matter of 
the rating for eczematous dermatitis and with implementation 
of the Board's decision granting service connection for 
bilateral lower leg radiculopathy/radiculitis.  

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), specifically including 
notice: (1) that, to substantiate such 
claim, the claimant must provide (or ask 
the Secretary to obtain) evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) of how 
disability ratings are assigned; (3) of 
the criteria for a higher rating for 
eczematous dermatitis under 38 C.F.R. 
§ 4.118, Code 7806; and (4) of examples of 
the types of medical and lay evidence the 
veteran may submit to support an increased 
rating claim.  The veteran must be 
afforded adequate time to respond.

2.	The RO should then arrange for the 
veteran to be afforded an examination by a 
dermatologist to determine the current 
severity of his eczematous dermatitis.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated tests should 
be accomplished.  The examiner should 
identify and describe in detail all 
residuals attributable to the veteran's 
eczematous dermatitis.  The examiner must 
report the percentages of the veteran's 
entire body and of the exposed areas that 
are affected by the service-connected skin 
disability.  The examiner should also note 
whether the veteran's skin disability has 
required constant or near-constant 
systemic therapy, such as with 
corticosteroids or other immunosuppressive 
drugs, during the past 12- month period.  
The examiner should explain the rationale 
for any opinion given.  

3.	The RO should then re-adjudicate the 
claims remaining on appeal (TDIU should be 
re-adjudicated after implementation of the 
Board's decision granting service 
connection for bilateral lower leg 
radiculopathy/radiculitis and adjudication 
of the matter of the rating for eczematous 
dermatitis).  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purpose of this remand is to ensure full compliance with 
the Order of the Court endorsing the Joint Motion by the 
parties.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


